Per Curiam.
This suit was brought by a boy, four years old, and his father, to recover compensation for injuries received by the boy through being run down by an automobile of the defendants, and for the losses sustained by the father by reason of those injuries. The trial resulted in a verdict in favor of the father, the jury awarding him $500; but it made no finding either in favor of or against the child.
This action on the part of the jury plainly indicates that its members entirely failed to appreciate the duty that they were called upon to perform. If they considered that the defendants were solely responsible for the injuries received by the boy, their obligation was to award compensation to him for those injuries. On the other hand, if they found the contrary to be the fact, then their award to the father was without legal warrant.
The rule to show cause will be made absolute.